Citation Nr: 1103052	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  93-04 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disabling rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU) for the period prior to May 4, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1992 rating decision of the Providence, 
Rhode Island Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the Veteran's claim 
for TDIU.  A January 1996 rating decision continued this denial.

The Veteran offered testimony before a Decision Review Officer 
(DRO) at a March 1997 hearing.  A hearing transcript has been 
associated with the claims file.

This matter was remanded by the Board in June 2003 and April 
2004.  The Board denied the Veteran's claim for TDIU in a March 
2006 decision.  The Veteran subsequently appealed this 
determination to the United States Court of Appeals for Veterans 
Claims (Court).  The parties moved the Court to issue an order 
vacating and remanding the Board's March 2006 decision in a March 
2007 Joint Motion for Remand (JMR).  Such an Order was entered in 
April 2007.

The Board remanded the instant matter in June 2007.  An October 
2008 rating decision issued by the Appeals Management Center 
(AMC) granted the Veteran's claim for TDIU, effective May 4, 
2007.  The Board again remanded the instant matter again in May 
2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected disabilities include a right ulnar 
neuropathy with right hand weakness, rated as 60 percent 
effective September 12, 2007, rated as 40 percent from May 21, 
1996, and as 30 percent from February 6, 1992; a sprain of the 
lumbar spine and pelvis, rated as 40 percent disabling from 
February 29, 1988; bilateral hearing loss, rated as 20 percent 
disabling effective from May 4, 2007; tinnitus, rated as 10 
percent disabling, effective from May 4, 2007; and status post 
infected wound of the medial left thigh manifested by some 
anesthesia and loss of adductor muscle mass, rated as 
noncompensably disabling effective from January 22, 1993.  

2.  The combined rating has been 40 percent from February 29, 
1988; 60 percent from February 6, 1992; 70 percent from May 4, 
2007; and 80 percent from September 12, 2007.  

3.  The Veteran's combined rating for his service-connected 
disabilities first satisfied the schedular requirements for TDIU 
on May 4, 2007.

4.  The Veteran has occupational experience as a garment worker 
and plant manager.

5.  A May 2, 2005 VA examination found that the Veteran was 
unemployable due to his service connected disabilities.

6.  The evidence shows that the service connected disabilities 
did not render him unemployable prior to May 2, 2005.  


CONCLUSION OF LAW

The criteria for an effective date of May 2, 2005 for the grant 
of a TDIU are met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.340, 3.400, 
3.341, 4.16 (2010).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010). 

The claim for an earlier effective date for the grant of a TDIU 
arises from the Veteran's disagreement with the initial effective 
date assigned after the grant of a TDIU.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has met its duty to assist the Veteran in substantiating his 
claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.  
He has been afforded several VA examinations and a sufficient 
medical opinion has been obtained.  In a June 2007 statement, the 
Veteran reported that he has received all of his treatment at VA.  
A September 2010 response from the Social Security Administration 
(SSA) indicated that the Veteran's medical records had been 
destroyed.

A June 2003 Board remand instructed the AOJ to issue a 
supplemental statement of the case (SSOC) to consider new 
evidence received in conjunction with the Veteran's claim.  Such 
a SSOC was issued in July 2003.  In its June 2004 remand, the 
Board instructed that proper notice under VCAA be provided to the 
Veteran, that he be asked to provide a list of any additional 
healthcare providers and that updated VA treatment records be 
obtained.  A VA examination to determine whether his service-
connected disabilities rendered him unable to secure or maintain 
substantially gainful employment was to be conducted after 
obtaining this additional information.  A May 2004 letter 
provided VCAA notice and informed the Veteran that he must 
complete a proper authorization form which would allow VA to 
obtain any private treatment records.  Updated VA treatment 
records are located in the claims file and such a VA examination 
was conducted in May 2005.

In its June 2007 remand, the Board instructed the AOJ to provide 
the Veteran with proper VCAA notice and afford him a new VA 
examination to determine whether his service-connected 
disabilities precluded him from securing and following a 
substantially gainful occupation.  A referral to the appropriate 
administrator was to be made for extraschedular consideration, if 
necessary, following this development.  Such notice was provided 
in June 2007 and a VA examination was conducted in September 
2007.  The Board remanded the instant matter again in May 2009 to 
allow the Veteran's SSA records to be obtained and for referral 
to the appropriate administrator to consider his claim on an 
extraschedular basis.  A September 2010 SSA response indicated 
that these records had been destroyed and the Director of 
Compensation and Pension completed an administrative review of 
whether TDIU was warranted on an extraschedular basis in November 
2010.  The Board therefore concludes that there has been 
substantial compliance with the terms of the previous remands.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that 
there is outstanding pertinent evidence to be obtained, the Board 
will proceed with the consideration of the instant claim.

Applicable Law and Regulations

The effective date for TDIU will be the earliest date as of which 
it is factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year from such 
date; otherwise, the effective date for an increased rating will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 
3.400(o).  

A claim for a TDIU is, in essence, a claim for an increased 
rating and vice versa.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).  Any claim for an increased rating is also 
a claim for a 100 percent evaluation under the Rating Schedule.  
See, e.g., AB v. Brown, 6 Vet. App. 35 (1993).

The Court has held that entitlement to a TDIU is an element of 
all claims for an increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability. See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) 
(holding that an inferred claim for a TDIU is raised as part of 
an increased rating claim only when the Roberson requirements are 
met). 

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement (NOD) with a determination by the agency of original 
jurisdiction (here, the RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will be 
presumed to be the same as the date of that letter for purposes 
of determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103.

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action that 
demonstrates intent to apply for an identified benefit may be 
considered an informal claim.  38 C.F.R.    § 3.155(a).  Such an 
informal claim must identify the benefit sought.  38 C.F.R.      
§ 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A.       § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the date 
it was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When the informal 
claim pertains to an increased evaluation for a service-connected 
disability, the request will be accepted as a claim.  38 C.F.R. § 
3.155(c).

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157.  For example, the date of 
outpatient or hospital examination or date of admission to a VA 
hospital will be accepted as the date of receipt of such a claim.  
38 C.F.R. § 3.157(b)(1).  Similarly, under the provisions of 38 
C.F.R. § 3.157(b)(2), (3), an informal claim for increase will be 
initiated upon receipt of evidence from a private physician or 
layman or from state and other institutions, including SSA.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that 
a VA examination report constituted an informal claim for a 
TDIU).  VA must look to all communications from a claimant that 
may be interpreted as applications or claims-formal and informal-
for benefits and is required to identify and act on informal 
claims for benefits.  Id. at 198.  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted as 
the date of claim for purposes of determining an effective date.  
Id. at 200.

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when it 
is found that the veteran's service-connected disabilities render 
him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The 
regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 
216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a 
total rating when there is a single disability or a combination 
of disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to bring 
the combined evaluation to 70 percent.  38 C.F.R.      §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.   38 C.F.R. § 4.16(b).

Normally, the effective date assignable for an increased rating 
and/or a TDIU rests on two separate, relatively simple 
determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, 
there needs to be a finding as to the date on which the appellant 
initiated his increased rating/TDIU claim by formal or informal 
claim.  Second, there needs to be a finding regarding on what 
date the medical evidence of record showed that the appellant's 
entitlement to a higher rating or a TDIU arose, that is, at what 
point in time in the case of a TDIU did his service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 
C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

Factual Background

The Veteran claims that he is entitled to an effective date 
earlier than May 4, 2007 as he has been unable to work since the 
1980s.

A March 19, 1991 Board decision denied the Veteran's claim for 
TDIU.  As the Veteran did not appeal this decision, it became 
final.  See 38 C.F.R. § 20.1103.  Therefore, an effective date 
for TDIU prior to March 20, 1991, is precluded as a matter of 
law.  

An August 30, 1991 VA treatment note indicated that the Veteran 
had been in a truck accident in 1944, injuring his back, and that 
he was unable to perform physical work.  

The Veteran reported being forced into retirement in 1983 due to 
"medical problems" in a November 1991 private treatment 
summary.  This document was received in May 1992.

A November 1991 VA discharge summary stated that the Veteran had 
received in-patient treatment for 18 days following a triple 
coronary artery bypass graft (CABG) in October 1991 and a post-
surgical infection.

An informal claim for an increased rating for a back condition 
was received in August 1992. 

An impression of a lumbosacral strain manifested by complaints of 
recurrent low back pain with some limitation of motion, 
tenderness and X-ray evidence of disc bulging and facet arthritis 
was made in a January 1994 VA orthopedic examination.  The 
examiner opined that the Veteran should avoid stressful 
activities due to his condition.

The Veteran was admitted for a "short stay" to a VA facility in 
June 1994 to rule-out a myocardial infarction.  He was noted to 
be at a high risk for falls.  He was also admitted to a VA 
facility in March 1995 due to chest pain and to rule-out a 
myocardial infarction.

In a November 1995 statement, the Veteran reported that he left 
full-time employment in fashion after his heart attack.  He was 
self-employed from the summer of 1984 to the summer of 1985, 
working about 20 hours per week sewing woman's clothing without 
any assistance.  He was responsible for picking up the fabric, 
sewing the product, delivering the completed product and 
completing any necessary paperwork.  He stopped this contractor 
work due to his health and has not worked since the summer of 
1985.  It was his service-connected disabilities which forced him 
to stop working as he was able to continue working after 
recovering from his heart attack.

In a March 1997 hearing, the Veteran testified that he stopped 
working in ladies' garments in approximately 1983 due to his back 
pain.  He attempted to go into business for himself after 1983 
but was unable "to handle it" due to his back pain.  He was 
educated to the 10th grade and worked in the garment industry 
after service.

A March 2000 VA peripheral nerves examiner found the Veteran to 
be employable.

A March 2000 VA orthopedic examiner diagnosed the Veteran as 
suffering from mild degenerative joint disease, mild sacroiliac 
joint disease on the left and an uncomplicated harvesting 
incision from the left leg.  The examiner opined that the 
Veteran's back and leg disabilities did not interfere with his 
activities of daily living.  In light of the fact that he had 
suffered six heart attacks and had undergone major heart surgery, 
his back would not interfere with any work which any doctor might 
reasonably expect a status-post six myocardial infracted patient 
to do.

A September 2001 VA examiner found that the Veteran's leg and 
back disabilities did not interfere with his activities of daily 
living and would not interfere in any employment that a man of 76 
would attempt to do or would be asked to do.

The Veteran was admitted to a VA facility in August 2004 due to 
coronary artery disease.  He underwent a left inguinal hernia 
repair in February 2005.

During a May 2, 2005 VA orthopedic examination, the Veteran 
reported that he was able to perform his activities of daily 
living, was able to drive and was able to participate in 
sedentary activity.  Diagnoses of lumbosacral spine degenerative 
disc disease and Paget's disease of the pelvis, which was non-
service connected, were made.  The examiner opined that the 
Veteran's service-connected lumbar disability in addition to his 
other service-connected conditions rendered him unemployable, as 
he was at a high risk for falls.

A February 2006 VA operative note indicated that the Veteran 
underwent surgery to repair an abdominal aortic aneurysm.

The Veteran reported that he had been involved in a motor vehicle 
accident in June 2006 in an October 2006 VA treatment note.  He 
subsequently underwent right hip surgery and was presenting in a 
nursing home.  A follow-up November 2006 VA treatment note 
indicated that he had been released from the rehabilitation after 
five months.

An April 2007 VA treatment note indicated that the Veteran was 
basically homebound due to his limited mobility and that he 
resided in handicapped accessible housing.  He reported that his 
granddaughter assisted him with homemaking tasks and 
transportation as needed.  

A September 2007 VA examiner found that the Veteran's service-
connected disabilities prevented him from securing and following 
a substantially gainful occupation.

A January 2008 Decision Review Officer (DRO) decision granted the 
Veteran's claim for service connection for bilateral hearing loss 
and assigned an initial rating of 20 percent, effective May 4, 
2007.  This DRO decision also granted his claim for service 
connection for tinnitus and assigned an initial 10 percent 
rating.  As a result of this decision, the Veteran's combined 
rating increased to 70 percent.  He was then service connected 
for a lumbar spine sprain, rated at 40 percent disabling; right 
ulnar neuropathy with right hand weakness, rated as 40 percent 
disabling; bilateral hearing loss, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; and status-post infected 
wound of the medial left thigh, rated as noncompensably 
disabling.  

A November 2010 administrative review conducted by the Director 
of Compensation and Pension determined that the Veteran was not 
entitled to TDIU on an extraschedular basis prior to May 4, 2007.  
No hospitalizations, outpatient surgeries or incapaciting 
episodes due to the Veteran's lumbar spine or right ulnar 
neuropathy, the only conditions for which he was service-
connected and rated as compensable, were noted prior to May 4, 
2007.  The evidence of record established that the Veteran had 
been diagnosed with multiple conditions which are not service-
connected, including coronary artery disease, congestive heart 
failure and a left leg injury.  The Veteran was hospitalized for 
an abdominal aortio aneurysm in 2006 and for CABG in 1991 and in 
2004.  He underwent hip surgery following a motor vehicle 
accident in 2006.  In addition, he had been experiencing 
significant ambulation problems due to vascular problems, 
bilateral hip problems and a right foot drop for several years.  
The effect of these conditions on the Veteran's routine 
activities and employability were not detailed in the available 
evidence.  Although the May 2005 VA examiner determined that the 
Veteran was unemployable due to his service-connected conditions 
alone, he did not provide a detailed explanation to support his 
opinion.  The objective findings in the medical examinations and 
VA treatment records do not demonstrate that the Veteran's 
service-connected disabilities alone prevented him from engaging 
in all types of work-related activities for the time period 
covered in this review.

In an undated health history, the Veteran reported that he had 
completed high school.

Analysis

The Veteran filed a claim for an increased rating for his 
service-connected lumbar spine disorder on August 18, 1992.  His 
VA treatment records were subsequently obtained in support of his 
claim.  An August 1991 VA treatment note suggested that he was 
unable to perform physical work.  Under the Court's reasoning in 
Rice, the inferred claim for a TDIU is considered part of the 
Veteran's August 1992 claim for an increased rating for a lumbar 
spine disability.

As the Veteran was receiving a 60 percent rating for his service-
connected disabilities prior to May 4, 2007, he did not meet the 
scheduler criteria for a TDIU prior to that date.  See 38 C.F.R. 
§ 4.16(a).  An effective date earlier than May 4, 2007 for the 
grant of TDIU on a schedular basis is therefore precluded as a 
matter of law.  

It is VA policy, however, to grant a TDIU in all cases where 
service connected disabilities preclude gainful employment, 
regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  
The record establishes that the Veteran has not worked since 
approximately 1985 and that he had obtained, at most, a high 
school education and that his only employment has been in the 
garment industry.  The March 2000 VA examiner determined that the 
Veteran was employable and a second March 2000 VA examiner 
attributed any employment difficulties to his nonservice-
connected cardiac condition rather than his service-connected 
disabilities.  A September 2001 VA examiner found that the 
Veteran's service-connected disabilities did not interfere with 
employment.  

The May 2005 VA examiner determined that the Veteran was 
unemployable due to his service-connected lumbar disability and 
noted that he was able to participate in sedentary activities.  
The Veteran's description of his job duties in clothing 
manufacturing, including that he was responsible for picking up 
the fabric and delivering the final product, suggests that it was 
not sedentary employment.  It is therefore factually 
ascertainable that the Veteran was unemployable due to his 
service-connected disabilities as of May 2, 2005.  Although the 
Director of Compensation and Pension determined that an effective 
date earlier than May 4, 2007 was not warranted on an 
extraschedular basis, the Board can review the decision to make 
an independent determination.  See Anderson v. Shinseki, 22 Vet. 
App. 423 (2008).

An effective date earlier than May 2, 2005 is not warranted as 
the record was negative for evidence that the Veteran was 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience due to his service-connected disabilities.  As 
detailed above, the March 2000 VA peripheral nerves examiner had 
found the Veteran to be employable and the March 2000 VA 
orthopedic examiner had found that his service-connected back 
disorder would not interfere with any work that could be 
reasonably expected to be conducted by someone in the Veteran's 
health.  A September 2001 VA examiner found that the Veteran's 
service-connected disabilities did not interfere with age-
appropriate employment.

The May 2005 VA examination found that the Veteran was 
unemployable due to his service-connected lumbar spine 
disability.  As such, an effective date of May 2, 2005 is granted 
for the award of TDIU on an extraschedular basis.


ORDER

Entitlement to an effective date of May 2, 2005 for the award of 
TDIU on an extraschedular basis is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


